

EXHIBIT 10.32


LICENSE AGREEMENT


THIS AGREEMENT made effective May 28, 2010,


BETWEEN:


LI-ION MOTORS CORP., a limited corporation incorporated under the laws of the
State of Nevada
(The “Licensor”)


- and –
LITHIUM ELECTRIC VEHICLE CORP., a limited corporation incorporated under the
laws of Alberta and having an office in the City of Calgary, in the Province of
Alberta
(“Licensee”)


PREMISES


A.  
The Licensor is the developer and owner of patented technology related to
rechargeable lithium ion batteries for electric vehicles and other applications,
referred to in this Agreement as the Licensed Inventions.

 
B.  
The Licensee is interested in acquiring certain rights to the Licensed
Inventions and the Licensor is willing to grant such rights to the Licensee,
subject to the terms and conditions of this Agreement.

 
C.  
The Licensee plans to expand sales of the current line of products of the
Licensor by manufacturing and selling such products based on the Licensed
Inventions;

 
D.  
The Licensee wishes to become the exclusive licensee for the Licensed Inventions
in Canada in accordance with the conditions set out in this Agreement.

 
AGREEMENT
 
IN CONSIDERATION OF the premises and in consideration of the mutual terms,
conditions and covenants below, the parties agree each with the other as
follows:
 
1.  
Definitions

 
1.1  
In this Agreement, the following terms have the following meaning:

 
- 1 -

--------------------------------------------------------------------------------


   
“Event of Insolvency” means if a party files a petition in bankruptcy or for
reorganization or for an arrangement pursuant to any applicable bankruptcy
legislation, insolvency legislation or any similar legislation, now or after the
date of this Agreement in effect, or is adjudged by a Court of competent
jurisdiction to be a bankrupt or becomes insolvent or makes an assignment for
the benefit of its creditors;


“Improvements” means any improvements to the Licensed Inventions that (a) either
directly or indirectly claim priority from the patents or patent applications of
the Licensed Inventions and (b) are conceived or first reduced to practice
during the term of this Agreement solely by the Licensor as a result of research
and development activities, and which, if practiced without licensed rights,
would infringe one or more claims of the patent and patent applications covering
the Licensed Inventions.


“Licensed Inventions” means the Licensor’s United States and foreign patents and
patent applications that are listed in Schedule “A” Licensed Inventions and
trademarks and trade names listed in Schedule “B” Licensed Trademarks and Trade
names to this Agreement which schedules are incorporated into this Agreement by
reference.  Any United States and foreign patents issuing from the patent
applications listed in Schedule “A” will be added to Schedule “A” upon
issuance.  Licensed Inventions shall also include divisions, continuations
(excluding continuations-in-part claiming new subject matter), reissues,
substitutes, and extensions of the patents and patent applications as they
arise.


“Licensed Products” means (a) any composition of matter, machine, article of
manufacture, or component, or (b) processes, methods, or procedures, which if
made used or sold by the Licensee, would infringe one or more of the claims of
the patents or patent applications covering the Licensed Inventions.


“License” means the license granted pursuant to subsection 2.l;


“Marks” means the trade name and trademarks as set out in Schedule “B”;


“Patents” means those patents or patents pending set out and described in
Schedule “A”;


“Purchase Price” means the purchase price for the Licensed Inventions as set out
in section 3;


“Royalty” means the royalties referred to in section 4;


“Royalty Report” means the report on the calculation of Royalty payments
referred to in subsection 4.2; and


“Territory” means any location throughout Canada.


All dollar amounts ($) in this Agreement refer to Canadian dollars.


2.  
Grant Of License
   
2.1
Subject to the Licensor’s rights in the Licensed Inventions and to the terms and
conditions of this Agreement, the Licensor grants to the Licensee the exclusive
right and license to make, have made, use, or sell, the Licensed Inventions and
Improvements incorporated into the Licensed Products in Canada, subject to the
patent coverage of the Licensed Inventions.  The License granted by the Licensor
to the Licensee pursuant to this Agreement shall include all Improvements and
any technical updates and changes or amendment to the Licensed Inventions and
any new information, patents and marks pertaining to the Licensed Inventions and
Licensed Products.

 
- 2 -

--------------------------------------------------------------------------------



2.2
The Licensee is entitled to the License for use in Canada under sub-licenses,
sub-contracts or joint ventures as relates to any part of the License to any
third party, provided always that the Licensee remains responsible to the
Licensor for each and every obligation of the Licensee pursuant to this
Agreement.

 
3.
Payments

 
3.1
The Licensee agrees to pay the Licensor the following as fees in consideration
for granting the License:

 
3.1.1               $1,000,000 payable by way of certified cheque or wire
transfer; and


 
3.1.2
an amount equal to the valuation of the License as set out in the Evan & Evans,
Inc. valuation report to be completed with respect to the License, less the
$1,000,000 payment in 3.1.1 above, payable by way of a convertible debenture or
securities.

 
3.2
The payments set out in section 3.1 shall be paid by the Licensee to the
Licensor as follows:

 
 
3.2.1
$333,333 paid on signing of this Agreement, such payment to be refundable in the
event the Evans & Evans, Inc. valuation report does not conclude on a valuation
amount for the License that is satisfactory to both parties by June 15, 2010, or
such other date as the parties may agree to in writing;

 
 
3.2.2
$333,333 paid on or before 30 days from the date of the completion of the Evans
& Evans, Inc. valuation report on the License, such payment to be
non-refundable;

 
 
3.2.3
$333,334 paid on closing of the transfer of the License from the Licensor to the
Licensee, which shall be no later than 180 days from the date of signing of this
Agreement by all parties; and

 
 
3.2.4
the balance of the valuation amount, calculated in accordance with 3.1.2 above,
paid on closing of the transfer of the License from the Licensor to the
Licensee, which shall be no later than 180 days from the date of signing of this
License Agreement by all parties.

 
3.3
The closing of the transfer of the License pursuant to the terms of this
Agreement shall be completed upon the making of all of the payments of the
purchase price as set out in section 3.2.

 
3.4
In addition to the payments in section 3.1, the Licensee shall pay to the
Licensor, by certified cheque or wire transfer, an amount of $500,000 on each
anniversary of the date of this Agreement, commencing on the second anniversary
of the date of this Agreement.

 
4.
Royalty

 
4.1
The Licensee agrees to pay the Licensor a royalty, as determined by the Evan &
Evans, Inc. valuation report on the License, on each and every Licensed Product
sold or distributed by the Licensee.

 
4.2
The Royalty shall be paid within ten days of the end of each calendar quarter,
which payment shall be accompanied by a detailed report which shall account for
the calculation of the Royalty over the period reported on.

 
- 3 -

--------------------------------------------------------------------------------


 
4.3
The Licensor or its duly authorized representative shall have the right at any
reasonable time during business hours to inspect and audit the accounts and
records of the Licensee, and any other book, record, voucher, receipt or
invoice, relating to the manufacture of the Machines and all other facts or
matters relating to the calculation of the Royalty due in respect thereof,
including all records, vouchers and other documents received from sub-licensee
confirming quantities of Licensed Products, and such representative shall be
entitled to take copies of or extracts from same.

 
4.4
If the Licensor is dissatisfied with the Royalty Report, it may at its option,
demand an audit of the Royalty Report by the Licensee's outside auditors to
confirm the amount of the Royalty however, should the said audit conclude that
the Royalty Report submitted by the Licensee was not inconsistent with the said
audit report by more than 2%, then the Licensor shall pay all costs associated
with the audit, otherwise the Licensee will pay for the audit.

 
5.
Representation and Warranties of the Licensor

 
5.1
The Licensor has the full power, authority, right and capacity to execute and
deliver this Agreement, to complete the transactions contemplated by this
Agreement and to duly observe and perform all of its covenants and obligations
set out in this Agreement.

 
5.2
This Agreement has been duly and validly executed and delivered by the Licensor
and constitutes a legal, valid and binding obligation in accordance with its
terms.

 
5.3
No material action, suit or administrative or other proceeding is in process, or
pending or threatened, against or relating to the Licensor, the Patents or the
Marks.

 
5.4
The Licensor is the legal and beneficial owner of and has good and marketable
title to the Licensed Inventions listed on Schedule “A” and Schedule “B”
attached to this Agreement.

 
5.5
That except for Licensed Products sold to Licensee, it will not during the term
of this Agreement sell Licensed Products nor allow the sale of Licensed Products
to any person, group, company, firm or other organization with the knowledge
that such Licensed Products are to be used in or sold into the Territory.

 
6.
Representations and Warranties of the Licensee

 
6.1
The Licensee has the full power, authority, right and capacity to execute and
deliver this Agreement, to complete the transactions contemplated by this
Agreement and to duly observe and perform all of its covenants and obligations
set out in this Agreement.

 
6.2
This Agreement has been duly and validly executed and delivered by the Licensee
and constitutes a legal, valid and binding obligation in accordance with its
terms.

 
6.3
No material action, suit or administrative or other proceeding is in process, or
pending or threatened, against or relating to the Licensee.

 
7.
Additional Covenants of the Licensor

 
7.1
The Licensor covenants with the Licensee as follows:

 
 
7.1.1
to provide all existing leads and information known to Licensor regarding sales
in the Territory, and to refer to Licensee any inquiries relating to Licensed
Products in the Territory; and

 
- 4 -

--------------------------------------------------------------------------------


 
 
7.1.2
to provide, at the Licensor's cost, all original designs and specifications and
other such materials used in the Licensor's business that may be usefully used
by the Licensee in its business.

 
8.
Concerning the Patents and Marks

 
8.1
The Licensor shall pay all renewal fees and do all such acts and things as may
be necessary to maintain and keep in good standing the Patents and Marks.

 
8.2
The Licensor undertakes not to abandon or allow to lapse any of the Patents or
Marks.

 
8.3
The Licensor shall, at its own cost, where on opinion of Licensor's counsel says
it is prudent to do so, defend every proceeding for revocation of the Patents or
the Marks or any of them and prosecute every application by the Licensor for
patents and trademarks for any Improvement and shall keep the Licensee informed
of the status of such defense or applications from time to time.

 
8.4
The Licensee shall, without cost to the Licensor, render all assistance which
may reasonably be required by the Licensor to render to the Licensor in the
prosecution of any Patent applications or Marks applications in the
Territory.  The Licensor shall keep the Licensee informed of the progress of the
Patent applications and Marks applications, from time to time.

 
8.5
The Licensee shall observe all laws of the Territory in which the Licensed
Products are marketed regarding the Patents and any of the Marks duly registered
as trade marks in the Territory and shall indemnify the Licensor in respect of
any claim or charge that may be brought in respect of any contravention thereof
by the Licensee, and hold the Licensor harmless.

 
8.6
The Licensee shall include in all its publicity material relating to the
Licensed Products a reference to the fact that they are produced under License
from the Licensor and are the subject of the Patents and the Marks.

 
9.
Infringements

 
9.1
If any infringements or threatened infringement of any Patent or Mark comes to
the notice of the Licensee it shall immediately notify the Licensor giving
particulars of such infringement or threatened infringement.

 
9.2
If the Licensor is advised by Licensor's legal counsel that, prior to the
institution of proceedings for infringement, the specification of any claim in
the Patent should be amended, the Licensor shall at its own expense apply to
amend such specification.

 
9.3
In the event that damages are obtained in favor of each of the parties or in
favor of the Licensor in a sum which includes losses suffered by the Licensee in
any such action for infringement they shall share the costs of such action in so
far as they are not fully recovered from the infringer in the proportion
in which they share the said damages.  If the court does not differentiate
between the parties on the matter of damages or costs and either party can show
that the losses which it suffered from such infringement exceeded the losses of
the other party it shall be entitled to a proportionately higher share of the
damages on its agreeing to bear a proportionately higher share of the costs.  In
this paragraph, “costs” means only reasonable expenditures on fees and
disbursements for legal representation, for services of patent experts,
intellectual property experts, patent agents and reasonable incidental matters.

 
- 5 -

--------------------------------------------------------------------------------


 
10.
Third Party Claims

 
10.1
If any proceedings are threatened or commenced by a third party against either
the Licensee, any of its sub-licensees or any of their customers or the Licensor
in the Territory on the ground that the Patents or Marks infringe any patent,
trademark or monopoly right vested in such third party, the party so threatened
or sued shall inform the others immediately and the matter shall be referred to
leading patent counsel (well versed in the laws of the Territory by which such
matter will be determined) for the purpose of obtaining his advice on whether a
defense or the commencement of proceedings will have a reasonable chance of
success and whether there are any circumstances making it imprudent to defend or
commence proceedings.

 
10.2
If both Licensor and the Licensee decide that any such proceedings shall be
defended (or that proceedings should be commenced against the third party), each
party shall contribute equally to the costs thereof including any damages
awarded in favor of the third party or any sum paid on a compromise of such
claim.

 
10.3
If one only shall decide that such proceedings shall be defended or further
proceedings commenced, such party shall bear the whole costs thereof, including
any damages and costs awarded against that party in favor of such third party,
and the other party to this Agreement shall, at their own costs, render to the
party so defending or commencing all assistance that they reasonably can provide
if requested.

 
10.4
Should all parties decide not to defend or should any party defend in such
proceedings and the decision, after appeal if any, shall be either that the
Patents or Marks materially infringe the third party's patent or trademark or
that all the Patents in the Territory within the provisions of this Agreement
are (or the vital or pertinent claims thereof are) declared invalid or are
revoked, then the Licensee and any sub-licensee shall have the right at any time
up to or within 60 days after the date of such judgment (being the judgment of a
court of competent jurisdiction, after appeal if any), by notice in writing,
modify this Agreement so as to avoid liability for any payments otherwise due
under this Agreement in respect of the Territory where the third party's right
are enforceable.

 
11.
Improvements

 
11.1
Each of the parties shall communicate to the other a full description of any
Improvements immediately on becoming possessed therewith from time to time
during this Agreement.

 
11.2
Upon the granting of any patents to the Licensor in respect of Improvements
developed by the Licensor, the Licensee shall be deemed to have acquired for the
duration of such patents in the Territory the right to use and exploit such
Improvements and shall, at its request in writing and at its costs, be entitled
to receive written evidence from the Licensor of the terms and conditions of
such license in such form as is registrable at any facility provided for same
in any country in the Territory.

 
11.3
Upon the granting of any patents to the Licensor in respect of the Improvements
developed otherwise than by the Licensor, Licensee shall be deemed to have
acquired a license for the remainder of this Agreement in the Territory on the
same terms as this Agreement, and shall at its request in writing at its costs,
be entitled to receive written evidence from the Licensor of the terms and
conditions on such license in such form as is registrable at any facility
provided for same in any country in the Territory.

 
- 6 -

--------------------------------------------------------------------------------


 
11.4
Subject to the rights of the Licensee set out in section 5, any Improvements
developed by the Licensor or the Licensee during the term of this Agreement, and
for five years thereafter, shall be the property of the Licensor.  Licensee and
its employees shall execute all documents necessary to assign such Improvements
and the patents thereon as otherwise contemplated in this Agreement.

 
12.
Non-Competition and Confidentiality

 
12.1
The Licensee covenants and agrees that during the term of this Agreement and
until the expiry of the period of two years thereafter, it shall not, directly
or indirectly, individually or as a partner, joint venture, agent, employee,
officer, consultant, investor, lender, shareholder or otherwise in any manner
whatsoever:

 
 
12.1.1
enter into any business or engage in any business in the Territory that competes
with the Licensor; and

 
 
12.1.2
competes in any way with or have a financial interest in any business entity
which competes directly or indirectly with the business of the Licensor.

 
12.2
Any information which shall have been communicated by any party to another party
in confidence under this Agreement, or which by its nature ought to be regarded
as confidential, shall be  treated by the recipient as confidential unless and
until any of the following events or circumstances shall occur:

 
12.2.1
such information is published by the communicating party;

 
 
12.2.2
such information is contained in a published patent specifications, or is in the
public domain or become generally known in the relevant industry;

 
 
12.2.3
such information is required to be disclosed by any government or regulatory
authority;

 
 
12.2.4
such information is reasonable required to be disclosed by the Licensee in order
to raise financing for its business or in order for the Licensee to pursue a
public listing of its shares, directly or indirectly, on any stock exchange.

 
12.3
The parties agree that any violation of the foregoing covenants may cause
irreparable injury to the other or their affiliates and each party shall be
entitled, in addition to any other rights and remedies it may have at law or in
equity, to an injunction enjoining and restraining the other from doing or
continuing to do any such act and any other violations or threatened violations
of such covenants.

 
12.4
Each provision of the foregoing covenants is declared to constitute a separate
and distinct covenant and to be severable from all other such separate and
distinct covenants.  If any of the capacities or activities specified in this
section l3 are considered by a court of competent jurisdiction as being
unreasonable, the parties agree that the said court shall have authority to
limit such capacities and activities as the court deems proper in the
circumstances.

 
- 7 -

--------------------------------------------------------------------------------


     
12.5
If any covenant or provision in this Agreement is determined to be void or
unenforceable in whole or in part, it will not be deemed to affect or impair the
enforceability or validity of any other covenant or provision of this section
l3, or any part thereof.

    
13.
Events of Default

 
13.1
Any of the following shall constitute an Event of Default with respect to a
party in question (“Defaulting Party”):

 
13.1.1
the occurrence of an Event of Insolvency in respect of a Defaulting Party; and

 
 
13.1.2
any material default by a party in the performance or observance of any of its
obligations under this Agreement which is not cured within 30 days after notice
from any of the other party has been given to the Defaulting Party specifying
the nature of the default and requiring that the default be cured.

 
13.2
Upon the occurrence of an Event of Default, the Non-Defaulting Party (if not
also in default) shall have the right, in addition to any other remedies
available to it, to do one or more of the following:

 
13.2.1
immediately terminate this Agreement;

 
 
13.2.2
remedy such default on behalf of the Defaulting Party, and also bring any action
at law or otherwise to be reimbursed by the Defaulting Party for any monies
expended to remedy such default and any other expenses incurred by any
Non-Defaulting Party together with interest at the Prime Rate plus 3% per annum;
and

 
 
13.2.3
bring any action at law as may be necessary or advisable in order to recover
damages.

 
14.
General

 
14.1
Further Assurances

 
 
The parties shall execute and deliver such further and other instruments,
agreements and writings to be done and performed such further acts and things as
may be necessary or desirable in order to give full effect to the Agreement and
every part of it.

 
14.2
Time of the Essence

 
 
Time shall be of the essence of this Agreement

 
14.3
Assignment

 
 
This Agreement is not assignable by the Licensor but may be assigned by the
Licensee to any party provided that the Licensee’s benefit and obligations
pursuant to this Agreement pass to the assignee.

 
14.4
Notices

 
 
Any notice to be given in connection with this Agreement shall be given in
writing and shall be given by personal delivery, by registered mail or by
transmittal by facsimile addressed to the recipient as follows:

 
- 8 -

--------------------------------------------------------------------------------


 

To the Licensor:
Li-ion Motors Corp.
 
4894 Lone Mountain Rd #168
 
Las Vegas, NV 89130
 
U.S.A.
   
attention:
Stacey Fling, President
   
To the Licensee:
Lithium Electric Vehicle Corp.
 
76 Marlyn Court NE
 
Calgary, AB
 
T2A 7H5
attention:
Rahim Mohamed, President
   
With  copy to:
McLeod & Company LLP
 
850, 401 – 9 Avenue SW
 
Calgary AB T2P 3C5
   
attention:
Bill Walker



 
or to such other address, facsimile number or individual as may be designated by
notice given by either party to the other.  Any notice given by personal
delivery shall be conclusively deemed to have been given on the day of actual
delivery and, if given by registered mail, on the third business day following
the deposit in the mail and, if given by facsimile, on the day of
transmittal.  If the party giving any notice knows or should reasonably know of
any difficulties with the postal system which might affect the delivery of mail,
any such notice shall not be mailed but shall be given by personal delivery
or by facsimile.

 
14.5
Entire Agreement

 
 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter of this Agreement except as
specifically set out in this Agreement.

 
14.6
Amendment and Termination

 
 
This Agreement shall terminate immediately and be of no further force and
effect, and the parties shall have no further obligation to each other under
this Agreement:

 
 
14.6.1
in the event that the Evans & Evans, Inc. valuation report does not conclude on
a valuation amount for the License that is satisfactory to both parties by June
15, 2010, or such other date as the parties may agree to in writing; or

 
 
14.6.2
on the happening of an Event of Default as contemplated in subsection 14.2.1.

 
 
This Agreement shall be amended only by the prior written agreement of the
parties.

 
14.7
Severability

 
 
Each provision of this Agreement shall be treated as separate and distinct and
in the event of any provision of this Agreement being declared invalid such
provision shall be deemed to be severable and all other provisions of this
Agreement shall remain in full force and effect.

 
- 9 -

--------------------------------------------------------------------------------


 
14.8
Headings

 
 
The division of this Agreement into articles, sections and subsections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

 
14.9
Applicable Law

 
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta  and the parties agree to attorn to the courts in the Province of
Alberta.

 
14.10
Force Majeure

 
 
In the event that either party is delayed or hindered or prevented from the
performance of any covenant or obligation in this Agreement due to strikes,
lockouts, injunction or administrative court order, government law or regulation
which prevents or substantially interferes with the performance of such covenant
or obligation pursuant to this Agreement, or riots, insurrections, martial law,
civil commotion, war, flood or other acts of God not within the control of the
party that also prevents or hinders the performance of the terms of this
Agreement, then the time for performance under this Agreement is extended
accordingly.

 
LITHIUM ELECTRIC VEHICLE.
 
LI-ION MOTORS CORP.
CORP.
         
/s/ Rahim Mohamed
 
/s/ Stacey Fling
     
per:    Rahim Mohamed
 
per:    Stacey Fling

 
- 10 -

--------------------------------------------------------------------------------


 
Schedule “A”
 
LICENSED INVENTIONS
 
Country
 
Title
 
Patent/Patent
Application No.
 
Filling/Issue
Date
                 
USA
 
Battery Management System
 
App# 61219442
                     
 USA
 
Formulation of Battery Chemistry
 
EFS# 61219431
                     
 USA
 
Energy Efficient Algorithm
 
App# 61222372
                     
 USA
 
Thermal Management Systems
 
App# 61222364
     

 
- 11 -

--------------------------------------------------------------------------------




Schedule “B”
 
LICENSED TRADEMARKS AND TRADENAMES


Country  
 
Title  
 
Trademark/Trademark
Application No. or 
Trade name 
 
Filling/Issue
Date  
 
USA
 
Li-ion Motors Corp.
 
77902109
 
12/29/2009
 

 
- 12 -

--------------------------------------------------------------------------------


 